Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 21 March 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     
                     Sir
                     Head Quarters New Windsor 21st-22 March 1781.
                  
                  I arrived at this place yesterday at Noon.  Upon my return I found intelligence contradicting that which I gave your Excellency from Hartford.  The British Transports, I suppose, had made some change of disposition, which gave rise to the report of their having sailed and returned again to New York.  I believe it may now be depended on that they sailed from the Hook the 13th instant.  I am in hourly and anxious expectation of news from the Chesapeak, which, the moment it arrives, shall be communicated.
                  I do myself the honor to inclose your Excellency a New York paper, in which you will find a formal declaration of War on the part of Great Britain against the States of Holland.  I do not know what effect this may have upon the politics of Europe, but I think the other Neutral powers are bound to stand by the States, as one of the causes of War urged by Great Britain is their having acceded to the Armed Neutrality.  I have the honor to be with the most perfect consideration and Esteem Yr Excellency’s Most obt and hble Servt
                  
                     Go: Washington
                  
                  
                     P.S.  22d  Your Excellency’s favor of the 18th came to hand last Evening.  The letters for the Chevr de la Luzerne and for Sir Henry Clinton, which were inclosed, have been immediately forwarded.
                     The accounts brought by the Edentown Capt. are exaggerated.  General Greene had received considerable reinforcements, but not equal to the Captain’s report—It was yet uncertain whether Lord Cornwallis meant to return to south Carolina, or take a post in North.
                     The answer given by your Excellency to Governor Hancock was, in my opinion the proper one—Should circumstances render it inexpedient to undertake any operation of more importance, perhaps we may hereafter find an opportunity of striking the small detachment the Enemy have at Penobscot.
                     I have this moment received letters from the Marquis de la Fayette dated at York in Virginia the 15th.  Neither Fleet had then reached the Chesapeak.
                  
                  
                     Go: Washington
                  
               